Citation Nr: 0116167	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for residuals of lumbosacral plexus injury with 
sciatic nerve impairment in the left lower extremity.

2.  The propriety of the initial 10 percent evaluation 
assigned for residuals of lumbosacral plexus injury with 
sciatic nerve impairment in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1965 to October 
1965.

The appeal arises from the October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, granting entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for lumbosacral plexus injury 
with pain and weakness in the left lower extremity, and 
assigning a 20 percent disability rating for that disorder; 
and granting entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for lumbosacral plexus injury with pain 
and weakness in the right lower extremity, and assigning a 10 
percent disability rating for that disorder.  


REMAND

A September 2000 VA peripheral nerves examination was 
conducted ostensibly to address the question of an 
etiological relationship between the veteran's October 1994 
hysterectomy surgery and any current sciatic neuropathy 
resulting from lumbosacral plexus injury.  The examiner 
provided a sufficiently favorable response to that question, 
and the veteran was granted 38 U.S.C.A. § 1151 benefits as 
noted in the Introduction, supra.  The examiner diagnosed 
lumbosacral plexus injury affecting both lower extremities, 
secondary bilateral lower extremity weakness, and bilateral 
leg pain also secondary to the lumbosacral plexus injury.  

In an October 2000 submission the veteran complained of 
constant pain since onset of her sciatic neuropathy following 
VA hysterectomy surgery in October 1994.  She reported that 
she could only drive five miles to the post office due to 
pain, and could not sit without discomfort.  She reported 
that she currently wore leg braces and that her sciatic 
disability affecting the lower extremities was worse.  

Addressing the question of the propriety of the 20 and 10 
percent disability ratings, respectively, assigned for the 
residuals of lumbosacral plexus injury with sciatic nerve 
impairment in the left and right lower extremities, the Board 
observes that medical questions that must be addressed to 
ascertain appropriate ratings under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for paralysis of the sciatic nerve 
affecting a single lower extremity, were not all addressed by 
the VA peripheral nerves examiner in September 2000.  

Under Diagnostic Code 8520, for a single lower extremity, 
where paralysis of the sciatic nerve is complete, with the 
foot dangling and dropping, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost, an 80 percent rating is assigned; where 
paralysis of the sciatic nerve is incomplete and severe, with 
marked muscular atrophy, a 60 percent rating is assigned; 
where moderately severe, a 40 percent rating is assigned; 
where moderate, a 20 percent rating is assigned; and where 
mild, a 10 percent rating is assigned.  

The VA examiner's findings upon September 2000 examination, 
of 2/5 strength in the left lower extremity and 4/5 strength 
in the right lower extremity, with inability to pull up with 
the left foot, significant impairment of recruitment of the 
distal lower extremity muscles bilaterally, and significant 
resulting impairment in ambulation, when taken together 
indicate to the Board that the veteran's sciatic nerve 
paralysis in the right and left lower extremities warrant at 
least a 40 percent rating for each lower extremity under 
Diagnostic Code 8520, based on moderately severe incomplete 
paralysis of the sciatic of each lower extremity.  However, 
the question of entitlement to still higher ratings in each 
lower extremity are dependent upon whether the veteran has 
symptoms reflective of severe incomplete paralysis, or 
complete paralysis of the sciatic nerve in each lower 
extremity.  There has been no comment by a VA examiner as to 
the presence or absence of lower extremity muscle atrophy.  
Further, it appears from findings that there may be at least 
partial foot drop on the left, and the Board will need to 
further explore the severity of this impairment.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since September 1999 
for residuals of lumbosacral plexus 
injury with sciatic nerve impairment in 
the left and right lower extremities, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources the 
veteran identifies, and not currently of 
record, should then be requested and 
associated with the claims folder.

2. Thereafter, the veteran should be 
afforded an examination by a VA 
neurologist to ascertain separately the 
degree of left lower extremity and right 
lower extremity impairment resulting from 
sciatic nerve paralysis.  The claims 
folder, including a copy of this remand, 
must be made available to the examining 
physician so that the pertinent medical 
records may be studied in detail, and the 
examiner should state in the examination 
report that the claims folder has been 
reviewed.  Past neurological findings and 
examinations should be reviewed, 
including findings of the VA neurologist 
in September 2000 of lower extremity 
muscle weakness and difficulty in 
recruitment of muscles below the knee in 
both lower extremities. The examiner 
should report all pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion of 
the major lower extremity joints in all 
planes.  For each lower extremity, the 
examiner should comment in detail as to 
all aspects of motor and sensory 
impairment due to the veteran's sciatic 
neuropathy.  For each lower extremity, 
the examiner should describe the degree 
of any muscle weakness; describe the 
degree of any thigh and calf muscle 
atrophy, and whether there is marked 
muscular atrophy present; note whether 
there is complete foot drop; and comment 
as to whether flexion of each knee is 
weakened to any degree or is completely 
lost.  The examiner should also note 
whether any assistive devices, including 
any canes or braces, are used by the 
veteran, and if so to what extent for 
each lower extremity, and whether any 
assistive devices are necessary for each 
lower extremity for the veteran's 
stability, ambulation, or to minimize 
pain. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examination does not 
include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the determinations remain to any extent 
adverse to the veteran, she and her 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




